Reed, J.
The complaint of the appellants in these cases is that the evidence introduced in the district court did not warrant the court in entering judgment for plaintiff. The defendants did not answer in either case. It is alleged in the petition in each case that, in a building which is specifically described, the defendants had established, and were maintaining, a place for the sale of intoxicating- liquors, contrary to the statutes of the state, and that in said building they kept such liquors for sale, contrary to law, and there sold the same unlawfully. These allegations, not being controverted, must be deemed true. Code, § 2712; Alexander v. Doran, 13 Iowa, 283; Singer Manuf'g Co. v. Billings, 39 Id., 347. The material facts upon which plaintiffs’ right of recovery depended being admitted, or, what amounts to the same thing, being uncontroverted, it was not necessary for them to introduce any evidence whatever.
Affirmed.